Citation Nr: 0718435	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.

Entitlement to service connection for status post craniotomy, 
Rathke's cleft cyst, pituitary gland removal (claimed as 
memory loss, headaches, body shakes, loss of appetite, and 
speech impairment due to environment hazards).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.

The veteran claims that he is unable to find employment due 
to his service connected disorders.  The issue of entitlement 
to a total disability evaluation based on individual 
unemployability due to service connected disorders is not, 
however, developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that 
craniotomy residuals for a Rathke's cleft cyst/pituitary 
gland removal (claimed as memory loss, headaches, body 
shakes, loss of appetite, and speech impairment due to 
environment hazards) are related to service, or that the 
disorder was manifested to a compensable degree within one 
year of separation from active duty.


CONCLUSION OF LAW

Craniotomy residuals for a Rathke's cleft cyst/pituitary 
gland removal (claimed as memory loss, headaches, body 
shakes, loss of appetite, and speech impairment due to 
environment hazards) were not incurred in or aggravated by 
military service and they may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2002 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence he 
was to provide, and notice of what part VA will attempt to 
obtain.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  While VA did not 
provide notice how disability ratings and effective dates are 
assigned, that error is harmless as the preponderance of the 
evidence is against granting service connection for 
craniotomy residuals for a Rathke's cleft cyst/pituitary 
gland removal, thus rendering any pertinent questions moot.  
Further, while the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claims were readjudicated.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.   
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   



Background and Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Tumors of the brain, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§  
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

In this case, a review of the service medical records reveals 
no complaints, findings, or diagnoses pertaining to 
craniotomy residuals for a Rathke's cleft cyst/pituitary 
gland.  In 2000, the veteran was diagnosed with a pituitary 
adenoma, and in 2002 the appellant underwent a craniotomy.  
Notably, neither service medical nor post service medical 
records reveal competent evidence of a pituitary gland tumor 
within one year of the appellant's separation from active 
duty.  Indeed, a March 2003 VA examiner specifically found 
that the veteran's Rathke's cleft cyst was a congenital 
pituitary brain tumor and not related to his military 
service.  

The Board has reviewed all of the evidence of record.  While 
there is postservice evidence of a craniotomy due to a 
Rathke's cleft cyst, and while there was an in-service 
episode of complaints for headaches inservice the later 
complaints were clinically associated with a cold, and there 
is no competent evidence linking craniotomy residuals for a 
Rathke's cleft cyst/pituitary gland removal to service..

The claim is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

ORDER


Entitlement to service connection for craniotomy residuals 
for a Rathke's cleft cyst/pituitary gland removal, claimed as 
memory loss, headaches, body shakes, loss of appetite, and 
speech impairment due to environment hazards, is denied.


REMAND

A December 2004 VA examination diagnosed the veteran with 
adjustment disorder, with anxiety and opined it was not 
related to his military service.  Interestingly, however, the 
examiner stated that the adjustment disorder was due to the 
appellant's unemployment which the veteran argues is due to 
his service connected shoulder disorder.  During February 
2005 VA treatment, the veteran reported being depressed due 
to an inability to find work as a truck driver due to his 
service-connected shoulder disability.  The examining VA 
psychiatrist assessed the appellant as having depression and 
anxiety "from the Gulf War."  

In light of these arguably contradictory opinions the Board 
finds that another VA examination is warranted to more 
thoroughly address the etiology of the appellant's claimed 
psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any medical 
treatment records pertaining to care for 
an acquired psychiatric disorder, and for 
residuals of right acromioclavicular joint 
arthritis, status post distal clavicle 
resection, from the Providence, Rhode 
Island VA Medical Center dating since 
March 2005 which have yet to be added to 
the claims folder. Duplicative records 
should not be added.  The RO should 
further contact the veteran and invite him 
to submit any additional medical records 
that may be in his possession.

2.  Thereafter the RO should schedule the 
veteran for a VA orthopedic examination 
for the purpose of determining the nature 
and extent of the veteran's service 
connected right shoulder disorder, to 
include how this disorder affects the 
appellant's ability to work.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any tests 
deemed necessary should be accomplished.  
Thereafter, the examiner must address how 
the right shoulder impacts the appellant's 
ability to work.  Any functional 
limitation must be described in detail, 
and a complete rationale must be provided 
for any opinion offered.  If the examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should so state.

3.  Thereafter the RO should schedule the 
veteran for a VA psychiatric examination 
for the purpose of determining if the 
veteran's claimed acquired psychiatric 
disorder, including depression and 
anxiety, is due to service during the Gulf 
War, or secondary to the veteran's right 
shoulder injury.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any tests deemed necessary 
should be accomplished.  Following the 
examination the psychiatrist must address 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
veteran's acquired psychiatric disorder, 
to include depression and anxiety, is due 
to service, or is caused or aggravated by 
a service connected disorder .  A complete 
rationale must be provided for any opinion 
offered.  If the psychiatrist concludes 
that an opinion cannot be offered without 
engaging in speculation then she/he should 
so state.

4.  The veteran is hereby notified that it 
is his responsibility to report for all 
examinations and to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address. It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO should then review the claims 
files and undertake any additional actions 
deemed necessary to comply with the 
provisions of the VCAA.  When the RO is 
satisfied that the record is complete and 
that all requested actions have been 
accomplished, the claim must be 
readjudicated on the basis of all relevant 
evidence of record.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


